11/09/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0519



                                        DA 21-0519                       FILLO
                                                                          NOV 0 9 2022
 STATE OF MONTANA,                                                      Bowen Freer • Jac'
                                                                      C.- < of '    )rer  Court
                                                                         g:ate, C 1 Mor ,ans
              Plaintiff and Appellee,

       v.                                                          ORDER

THOMAS JEFF RICHARDSON,

              Defendant and Appellant.


      Counsel for Appellant Thomas Jeff Richardson filed a motion and brief asking to
be allowed to withdraw from this appeal on grounds that counsel has been unable to find
any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court granted Richardson time to
respond, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude no arguments with potential legal merit can be raised
Richardson's appeal.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Richardson personally.
      DATED this         1 —day of November, 2022.




                                                              Chief Justice
                                                        74
                                                              /1717
                                                                 -
                                                     424           -44-14...
                                                              Justic/e
                                                                     es


Justice Laurie McKinnon did not participate in this matter.




                                            2